Citation Nr: 0937581	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty for a period of over 26 
years, beginning in 1951.  He retired in December 1977.  

At the hearing, the Veteran indicated that he wished to 
withdraw the issue of entitlement to a rating in excess of 20 
percent for degenerative disc disease at L5.  Accordingly, 
this claim is not currently in appellate status before the 
Board.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a coronary artery disease (CAD) in 
August 2002.  This decision is final.  Pertinent history was 
reviewed.  In the past it had been held there was no 
cardiovascular disease shown in service, or shown to be 
related thereto.  Notice was provided and there was no 
completed appeal.

2.  No competent medical evidence establishing a relationship 
between any current cardiovascular disorder and the Veteran's 
active military service has been received since the August 
2002 RO decision.  

3.  Evidence received subsequent to the August 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for CAD and is 
cumulative or redundant in nature.  

CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied a claim for 
service connection for CAD is final.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107, 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for CAD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2005 
letter to the Veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a July 2006 
letter.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the July 2005 letter mentioned above.  

New and Material

A review of the record reflects that the Veteran's claim of 
service connection for a cardiovascular disease was initially 
denied by the RO in April 1978.  The claim was denied based 
on the fact that no heart disease was noted during service.  
Although he was seen during service for chest pain, it was 
determined that this was musculoskeletal pain.  Moreover, 
post service VA examination in April 1978, which included 
electrocardiograph (EKG), did not show any heart disease.  In 
August 2002, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  Records had been 
submitted subsequent to the 1978 rating decision which showed 
post service heart problems beginning in 1985.  However, this 
condition was not shown to be related to any incident of 
service from many years earlier, and the claim was not 
reopened.  

The Veteran was notified of the August 2002 decision the 
following month.  He was provided with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in July 
2005, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO did not reopen the Veteran's claim for service 
connection for a cardiovascular disorder in March 2006.  The 
Board agrees with that determination as discussed in the 
Analysis that follows.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as CAD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309  (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

The evidence considered at the time of the most recent final 
denial of the Veteran's claim in August 2002 included his 
service personnel and STRs, post service private and VA 
treatment records, and statements as provided by the Veteran 
and his representative.  

Based on the grounds stated for the most recent denial to 
reopen his claims for service connection in the 2006 rating 
decision, new and material evidence would consist of evidence 
of a chronic cardiovascular disorder and evidence linking 
such disability to active service.  

The evidence associated with the claims file since the most 
recent final denial of the claim in August 2002 includes 
additional statements and testimony at a personal hearing in 
August 2009 by the Veteran in support of his claim.  In his 
statements and testimony, he reiterates the contention that 
service connection is warranted for a chronic cardiovascular 
disorder in that such is of service origin.  He points out 
that he was treated during service for chest pains in 1977.  
These statements and testimony, however, are not considered 
new or material as these contentions were considered at the 
time of the most recent final denial of the claim in August 
2002.  

Documents added to the claims file since 2002 include copies 
of treatment records already in the claims file at the time 
of the previous denial.  Such records are not considered new 
as they were considered by the RO in 2002.  However, 
additional treatment records not already of record, to 
include additional VA and private treatment records dated 
through 2008 are considered new in that they were not 
considered by the RO in the 2002 denial.  

The treatment records added to the record not previously 
considered reflect treatment for numerous disabilities to 
include the Veteran's cardiovascular disorder.  While these 
documents were not previously of record and may be considered 
new, they are not material to the issue at hand.  They are 
cumulative of prior records which reflect that the Veteran 
was first shown to have a chronic cardiovascular disorder 
many years after discharge from service.  Moreover, they are 
cumulative of prior records in that no medical personnel has 
associated such with the Veteran's inservice 
chest/musculoskeletal pains.  

Also added to the record in July 2005 was a statement by the 
Veteran's wife in which she attested to the fact that she was 
told in 1977 that the Veteran might have suffered a heart 
attack when he was treated for chest pains.  While the 
statement is new, it does raise a reasonable possibility of 
substantiating the claim of service connection for CAD.  As 
already pointed out, it was noted upon initial denial in 1978 
that the Veteran was treated during service in 1977 for chest 
pains.  It was determined by medical personnel, however, that 
his chest pains were musculoskeletal in nature.  Moreover, 
post service VA examination in 1978 was negative for a heart 
disorder.  It was not shown until many years after the 
Veteran's military service ended that he had a chronic heart 
disorder and no medical personnel has related the inservice 
chest pains (diagnosed as musculoskeletal pains) to the post 
service diagnosis of a cardiovascular disorder.  

The contentions expressed by the Veteran and his wife as to 
etiology of his CAD have been considered.  It is noted that 
they are competent as lay persons to report on that which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, there is no evidence of record that 
they have specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, they represent arguments and statements that were 
already on file.

Thus, the evidence submitted since the most recent final 
denial of the claim in 2002 is not relevant or probative and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a cardiovascular disorder, 
and the claim is not reopened.  The claims file is still 
absent evidence linking post service diagnosis of CAD to 
active service.  




ORDER

New and material evidence not having been received, the 
reopening of the claim for service connection for 
cardiovascular disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


